   Case: 1:14-cr-00287 Document #: 341 Filed: 02/06/19 Page 1 of 2 PageID #:1901



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION



 UNITED STATES OF AMERICA

                                                         No. 14 CR 287

        v.

                                                         Judge Norgle

 WARRN N. BARR, III


                                   NOTICE OF APPEAL

         Notice is hereby given that WARREN N. BARR, III, the Defendant in this case, hereby
appeals to the United States Court of Appeals for the Seventh Circuit from the final judgement in
this action dated February 1, 2019, and docketed on February 6, 2019 (Dkt. No. 338).

Dated: February 6, 2019


                                    RESPECTFULLY SUBMITTED,

                             By:     s/Michael I. Leonard
                                      Counsel for Defendant

                                     LeonardMeyer LLP
                                     Michael I. Leonard
                                     120 N. LaSalle Street, 20th Floor
                                     Chicago, IL 60602
                                     (312)380-6559
                                     mleonard@leonardmeyerllp.com




                                                1
   Case: 1:14-cr-00287 Document #: 341 Filed: 02/06/19 Page 2 of 2 PageID #:1902




                            CERTIFICATE OF SERVICE
        I, Michael I. Leonard, an attorney, hereby certifies that, on February 6, 2019, in
accordance with FED.R.CRIM. P. 49, FED. R. CIV. P5, LR5.5, and the General Order on
Electronic Case Filing (ECF), filed the following document(s) - NOTICE OF APPEAL – and
served it pursuant to the District Court’s ECF system.


                                           RESPECTFULLY SUBMITTED,

                                    By:    s/Michael I. Leonard
                                           Counsel for Defendant




                                              2
